NATIONWIDE VARIABLE INSURANCE TRUST NVIT Worldwide Leaders Fund Supplement dated June 20, 2011 to the Summary Prospectus dated May 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. At a Special Meeting of Shareholders of the NVIT Worldwide Leaders Fund (the “Fund”) held on June 20, 2011, a majority of the Fund’s shareholders voted to approve a Plan of Reorganization between the Fund and the NVIT International Equity Fund, each a series of the Nationwide Variable Insurance Trust, whereby the Fund would be merged into the NVIT International Equity Fund.Completion of the merger is anticipated to occur following the close of business on June 24, 2011. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
